EXHIBIT 10.2

FOURTH AMENDMENT TO CREDIT AGREEMENT

          THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of July 1, 2009, by and between RIMAGE CORPORATION, a Minnesota corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

          WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of March 29, 2004, as amended from time to time (“Credit Agreement”).

          WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

          1.     Section 1.1 (a) is hereby amended by deleting “July 1, 2009” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “July 1, 2010,” with such change to be effective upon
the execution and delivery to Bank of a promissory note dated as of July 1, 2009
(which promissory note shall replace and be deemed the Revolving Line of Credit
Note defined in and made pursuant to the Credit Agreement) and all other
contracts, instruments and documents required by Bank to evidence such change.

          2.     Section 4.3 (c) is hereby deleted in its entirety, and the
following substituted therefor:

          “(c)   contemporaneously with each annual and quarterly financial
statement of Borrower required hereby, a certificate of the president or chief
financial officer of Borrower that said financial statements are accurate and
that there exists no Event of Default nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default;”

          3.     Section 4.9 is hereby deleted in its entirety, and the
following substituted therefor:

          “SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial
condition as follows using generally accepted accounting principles consistently
applied and used consistently with prior practices (except to the extent
modified by the definitions herein):

          (a)     Tangible Net Worth not less than $80,000,000 at each fiscal
quarter end, with “Tangible Net Worth” defined as the aggregate of total
stockholders’ equity plus subordinated debt less any intangible assets.

          (b)     Net losses not greater than $500,000 at each fiscal quarter
end.”

-1-

--------------------------------------------------------------------------------



EXHIBIT 10.2

          4.          The following is hereby added to the Credit Agreement as
Section 4.11:

          “SECTION 4.11.      LIQUIDITY. Maintain unencumbered liquid assets
(defined as cash, cash equivalents and/or publicly traded/quoted marketable
securities acceptable to Bank in its sole discretion) with an aggregate fair
market value not at any time less than Thirty Five Million Dollars
($35,000,000).”

          5.     Section 5.3 is hereby deleted in its entirety, and the
following substituted therefor:

          “SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower’s
assets except in the ordinary course of its business, except acquisitions and
mergers exceeding an aggregate of $25,000,000 in purchase price.”

          6.     Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document.

          7.     Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the day and year first written above.

 

 

 

 

 

 

 

 

WELLS FARGO BANK,

RIMAGE CORPORATION

  NATIONAL ASSOCIATION

 

 

 

By:

/s/ Robert M. Wolf

 

By:

/s/ Cynthia S. Goplen

 

Robert M. Wolf, Secretary and

Cynthia S. Goplen, Vice President

Chief Financial Officer

 

 

 

 

By:

/s/ Bernard P. Aldrich

 

 

Bernard P. Aldrich, President and

 

Chief Executive Officer

 

-2-

--------------------------------------------------------------------------------